Title: To Thomas Jefferson from Francis Eppes, 2 September 1791
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Richmond September 2d. 91

Your favour the 8th. of August I have recd I wish it was in my power to say somthing certain about Mazzeis claim against Capt. Hyltons Estate. It ought certainly to be paid. I never had his account and wish you coud assertain its amount. Every thing in my power shall be done to have settle’d whilst you are in Virginia. I have no part of the Estate in my hands having given in an account of my administration and given up all the bonds in my possession to Ralph Hylton to collect. I shall see him shortly and will inquire what prospects he has for collection. The Estate is by no means insolvent.
Betsy and my self wou’d most willingly meet you at the mountain were it possible. She on the twenty fourth of last added a fine girl to the Family, which will put it out of her power to move any distance from home this Winter. As soon as I hear of your arrival will do my self the pleasure of waiting on you if you find it impossible to pay a Visit to Eppington. We shall be happy in seeing Mr. and Mrs. Randolph and Polly with you. Your account of Jack gives me great pleasure. I hope he will at all times make it his Study to do as you would have. He will in that case avoid love and dissipation two things which woud effectually put an end to every thing like study and improvement and of course destroy the purpos of his leaving his own country.
Jack in his last letter mentiond you wish’d to have thirty pounds sterling annually laid out in Books. That sum can be lodged in Philadelphia at any moment you please. I have the promis of bills on that place for whatever will be necessary for Books or other purposses. Against I see you will thank if can fix what sum will be necessary for both those purposses. I am with best wishes for yourself & all with you Dr. Sir Your Friend,

Frans. Eppes

